Citation Nr: 0714153	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to post traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hypertension as secondary to PTSD.  An October 
2002 rating decision continued to deny service connection.  
In March 2007, the veteran testified at a Central Office 
hearing before the Board member below; a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
At his March 2007 Central Office hearing, the veteran 
indicated that he receives periodic treatment for 
hypertension and that he has been prescribed an anti-
depressant for his PTSD from Richmond VA Medical Center 
(VAMC); however recent treatment records have not been 
associated with the claims file.  As VA records are 
constructively of record, they must be secured.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.

In two separate statements in 2003, Dr. W. C. indicated that 
the veteran's hypertension was related to his PTSD.  However, 
Dr. W. C.'s opinions lacked probative value because he did 
not provide any basis for the opinions.  Also, the Board 
finds that the VA examinations in October 2003 and July 2004 
are inadequate for deciding the claim for service connection 
for hypertension as secondary to PTSD.  In regards to the 
October 2003 examination, the examiner, a nurse practitioner, 
indicated that she would have to resort to speculation to 
find a correlation between the veteran's hypertension and 
PTSD.  In July 2004, the same examiner then indicated that 
the veteran's hypertension was less likely as not a result of 
his PTSD.  She reasoned that an association between the two 
was not warranted based upon the provided records and the 
lack of medication treatment for PTSD.  Since subsequent 
pharmacy prescription records from Richmond VAMC have been 
associated with the claims file and show that the veteran has 
been prescribed medication for his PTSD, the Board believes 
further medical inquiry is necessary based on a complete 
review of the medical record.  The purpose of such inquiry is 
to determine the following: (1) whether, based on all the 
evidence of record, including all pertinent medical documents 
and the veteran's reported history, the veteran's 
hypertension is due to his service-connected PTSD; and (2) 
whether the veteran's service-connected PTSD is aggravating 
his hypertension. See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for 
hypertension.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from 
the identified sources specifically 
including, but not limited to, Richmond 
VAMC

3.  The RO/AMC should arrange for the 
veteran to be afforded a VA examination 
by a specialist in cardiology (who has 
not previously examined the veteran or 
provided an opinion in this matter) to 
determine whether the veteran's PTSD 
has caused or aggravated his 
hypertension.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination and it must so be 
noted.  Based on the claims file review 
and the examination results, the 
examiner should indicate whether it is 
at least as likely as not that the 
veteran's hypertension has been caused 
or aggravated by his service-connected 
PTSD, and, if there is aggravation, the 
approximate degree of hypertension that 
is due to such aggravation.  The 
examiner should explain the rationale 
for any opinion given and comment on 
the medical opinions of record. 

4. The RO/AMC should then review the 
claim. If the claim remains denied, the 
RO/AMC should provide the veteran and 
his representative an appropriate SSOC 
and give them the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



